    Case 1:10-cv-05777-LAP-DCF Document 219 Filed 01/06/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JONATHAN BERALL, M.D.,

                 Plaintiff,
                                            No. 10-CV-5777 (LAP)
         -against-
                                                    ORDER
VERATHON INC., et al.,

                 Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     If they have not already done so, the parties shall

exchange promptly their Federal Rule of Civil Procedure 26(a)(1)

initial disclosures.

SO ORDERED.

Dated:   January 6, 2021
         New York, New York


                                       ___________________________
                                       LORETTA A. PRESKA, U.S.D.J.
